DETAILED ACTION
Claims 1 and 3-5 are under current consideration.
Any rejection(s) and/or objection(s) not reiterated herein have been withdrawn, including the objection to the specification and the 112, 1st para. (Enablement) in view of the amendments. Note that the Written Description rejection is maintained, in part.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This application is in condition for allowance except for the following formal matters: 
Claim Rejections - 35 USC § 112, 1st para., Written Description-Modified
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 4-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that 
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, at the time the invention was made, of the specific subject matter claimed. The courts have stated:
"To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention." Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) ("[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966." Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim. In Regents of the University of California v. Eli Lilly & Co. the court stated:
"A written description of an invention involving a chemical genus, like a description of a chemical species, 'requires a precise definition, such as by structure, formula, [or] chemical name,' of the claimed subject matter sufficient to distinguish it from other materials." Fiers, 984 F.2d at 1171,25 USPQ2d 1601; In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284985 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one skilled in the art may be found not to have been placed in possession of a genus ...") Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.

The factors considered in the Written Description requirement are (1) level of skill and knowledge in the art, (2) partial structure, (3) physical and/or chemical properties, (4) functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the (5) method of making the claimed invention. 
M.P.E.P. § 2163 states that for a generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See M.P.E.P. § 2163.

There are multiple bases for this rejection. See claim 1 directed to (in part): a dsDNA phage drug delivery vehicle comprising an assembled phage capsid shell of gp10 protein and a phage gp8 connector from a ds DNA bacteriophage forming a MLD capsid; and a small molecule drug having a MW of at least 300 Daltons within the internal cavity formed by the capsid shell. 
Structurally, the claims are directed to a vehicle comprising an assembled capsid shell and a connector from any and all possible dsDNA bacteriophage virus(es), with the exception of claim 3 which is directed to T3 or T7 proteins. Note that as claimed, the drug delivery vehicle may comprise a capsid shell and a connector derived from different viral species of dsDNA bacteriophage. 
Functionally, the claims require that the genus of different structures of claim 1 (derived from any and all dsDNA bacteriophages) serves as a successful drug delivery vehicle as well as require the successful formation of such vehicle comprising an 
The specification, however, fails to support the genus of drug delivery vehicles as claimed, including those which comprise any and all dsDNA bacteriophage proteins derived from different combinations of bacteriophage species; see claim 1. The specification fails to support the successful encapsulation of any and all drugs for the genus of structures as claimed.
The following references were considered in view of this rejection; Serwer et al., JMB (1980) and Fang et al. JMB (2008). Both references are cited by the IDS (2/1/2017).
In view of the lack of sufficient representative number of species and the lack of structure to function correlations for the claimed drug delivery vehicles, the claims are rejected as lacking adequate written description by the instant specification.
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

	*The Office suggests incorporating the limitations of instant claim 3 into independent claim 1 in order to rectify the written description rejection.
	**The Office also suggests amending claim 8 so that claim 8 is dependent on the structure of claim 1 following amendments as suggested above in order for claim 8 to be considered for rejoinder/allowance.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE S HORNING whose telephone number is (571)272-9036.  The examiner can normally be reached on M-F 9:30-5:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/MICHELLE S HORNING/Primary Examiner, Art Unit 1648